MEMORANDUM **
Appellant’s December 29, 2008 filing is construed as a motion to reinstate the appeal. So construed, the motion is granted and the appeal is reinstated.
Upon review of the record and appellant’s opening brief, this court hereby summarily affirms the district court’s order denying appellant’s motions for reconsideration. See United States v. Hooton, 693 F.2d 857 (9th Cir.1982) (per curiam) (sum*678mary affirmance appropriate where result is clear from face of record).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.